Name: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 10 February 1992 amending Decision 91/634/ECSC extending into 1992 the application of Decisions 90/672/ECSC and 90/673/ECSC applying generalized tariff preferences for 1991 in respect of certain steel products originating in developing countries (92/95/ECSC) #
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  tariff policy;  economic conditions;  trade policy
 Date Published: 1992-02-13

 Avis juridique important|41992D0095DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 10 February 1992 amending Decision 91/634/ECSC extending into 1992 the application of Decisions 90/672/ECSC and 90/673/ECSC applying generalized tariff preferences for 1991 in respect of certain steel products originating in developing countries (92/95/ECSC) - Official Journal L 036 , 13/02/1992 P. 0026 - 0026DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 10 February 1992 amending Decision 91/634/ECSC extending into 1992 the application of Decisions 90/672/ECSC and 90/673/ECSC applying generalized tariff preferences for 1991 in respect of certain steel products originating in developing countries (92/95/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, in agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The first paragraph of Article 1 of Decision 91/634/ECSC (1) shall be supplemented by the following text: 'with the exception of Article 1 (3) of Decision 90/672/ECSC, which shall be deleted'. Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1992. Done at Brussels, 10 February 1992. The President Jorge BRAGA DE MACEDO (1) OJ No L 341, 12. 12. 1991, p. 30.